Citation Nr: 1607387	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-15 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable initial evaluation for hepatitis C prior to January 14, 2014, and an increased evaluation in excess of 20 percent from January 14, 2014.

2. Entitlement to service connection for sleep apnea, to include as secondary to the Veteran's service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and June 2012 rating decisions by the Regional Office (RO) in St. Petersburg, Florida.  The June 2008 rating decision granted service connection for hepatitis C with a noncompensable rating.  The June 2012 rating decision denied service connection for sleep apnea.

In his June 2009 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge.  He subsequently withdrew his hearing request in September 2010.  The Veteran was again scheduled to have a videoconference hearing before the Board in October 2014, but failed to report for that hearing.

The issue of increased rating for hepatitis C was the subject of a prior June 2013 Board remand.  Subsequent to the June 2013 Remand, a March 2014 rating decision granted an increased evaluation of 20 percent for hepatitis C, effective January 14, 2014.

The claim of service connection for obstructive sleep apnea arose and was perfected during this course of this appeal.  The issue of increased rating for hypertension was the subject of the prior remand, only to the extent that the Board took jurisdiction over it.  While a statement of the case was issued in March 2014 as per the remand request, that issue was never perfected.  Therefore, the only issues in appellate status are as noted above. 

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to January 14, 2014, the Veteran's hepatitis C was manifested by daily fatigue, daily malaise, daily anorexia, intermittent nausea, intermittent vomiting, and intermittent right upper quadrant pain, with no evidence of hepatomegaly or incapacitating episodes. 

2. From January 14, 2014, the Veteran's hepatitis C has been manifested by daily fatigue with intermittent malaise, intermittent right upper quadrant pain, and hepatomegaly, and incapacitating episodes of at least two weeks, but less than 4 weeks, over the past year.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for hepatitis C, but no higher, for the entirety of this appeal period, has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded the Veteran's hepatitis C increased rating claim in June 2013.  The Board's Remand instructed the RO to: (1) obtain updated VA treatment records; (2) provide the Veteran with appropriate release forms; (3) schedule the Veteran for a VA examination to determine the severity of his hepatitis C; and (4) readjudicate the claim.
The RO obtained updated VA treatment records and sent a November 2013 notice letter with appropriate release forms to the Veteran.  The Veteran was scheduled for and attended a January 2014 VA examination to assess the current severity of his hepatitis C.  The examiner complied with the directives of the Board's Remand.  The RO readjudicated the claim in a March 2014 Supplemental Statement of the Case (SSOC) and March 2014 rating decision.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA should notify the Veteran of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for his hepatitis C.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, because service connection has already been granted, VA's notice obligations with respect to the issue of entitlement to a higher initial evaluation for hepatitis C are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  In any event, the Board notes that the RO provided the Veteran with adequate notice in multiple letters throughout the appeal period, providing information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (finding that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization (VSO) and has submitted argument in support of his claims.  These arguments have referenced the applicable laws and regulations.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a further remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His service treatment records, claims submissions, lay statements, identified private treatment records, and VA treatment records have been obtained and associated with the record.  The Veteran was most recently afforded a VA examination in January 2014.  The record does not suggest and the Veteran has not alleged that this examination was inadequate. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  This examination report, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria. See id.   

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III.  Increased Schedular Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3.

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran contends that a compensable rating is warranted for his service connected hepatitis C for the period prior to January 14, 2014, and a rating in excess of 20 percent for the period thereafter.  The Veteran currently has a noncompensable initial rating and a rating of 20 percent for the period after January 14, 2014 under Diagnostic Code 7354.  38 C.F.R. § 4.115.  For the following reasons, the Board finds that an increased initial rating of 20 percent is warranted, however, an increased rating in excess of 20 percent for the period from January 14, 2014 is not warranted.

Diagnostic Code 7354 provides ratings for signs and symptoms due to hepatitis C infection (non-A and non-B hepatitis).  All ratings require serologic evidence of hepatitis C infection. 

Hepatitis C that is nonsymptomatic is rated noncompensably (0 percent) disabling. 

Hepatitis C with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period, is rated 10 percent disabling. 

Hepatitis C with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling. 

Hepatitis C with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40 percent disabling. 

Hepatitis C with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly, is rated 60 percent disabling. 

Hepatitis C with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), is rated 100 percent disabling.  38 C.F.R. § 4.114.

Note (1) to Diagnostic Code 7354 provides that sequelae, such as cirrhosis or malignancy of the liver, is to be rated under an appropriate diagnostic code, but not to use the same signs and symptoms as the basis for a rating under Diagnostic Code 7354 and under a diagnostic code for sequelae.  (See 38 C.F.R. § 4.14).  Note (2) provides that, for purposes of rating conditions under Diagnostic Code 7354, "incapacitating episode'' means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114.



Factual Background

VA treatment records for the entire period on appeal document ongoing treatment for hepatitis C.  These records, while not duplicated below, have been thoroughly reviewed by the Board.

A May 2008 VA examination documented an enlarged liver and no evidence of ascites or abdominal tenderness.  The Veteran's hepatitis C was noted to be largely asymptomatic at the time.

The Veteran received a VA examination for hepatitis C in June 2012.  At that time, the Veteran's 2007 and 2011 liver biopsies were noted to both show hepatitis C.  The Veteran was not currently on any medication for his hepatitis C.  The symptoms attributed to his hepatitis C included daily fatigue, daily malaise, intermittent nausea, vomiting, and right upper quadrant pain.  The Veteran was specifically found to have no incapacitating episodes due to his hepatitis.  The Veteran was also noted to have signs related to cirrhosis of the liver, to include daily weakness, malaise, and anorexia, and one episode of ascites.  The examiner stated that this condition did not affect the Veteran's ability to work.

At a January 14, 2014, VA examination, the Veteran required continuous medication to control his hepatitis C.  There was daily fatigue with intermittent malaise, intermittent right upper quadrant pain, and hepatomegaly.  There were no signs or symptoms attributable to cirrhosis of the liver.  There were incapacitating episodes of at least two weeks, but less than 4 weeks, in the past year, in duration.  

Analysis

After a review of the medical and lay evidence of record, the Board finds that an evaluation of 20 percent is appropriate for the entire period on appeal.  In other words, the Board finds that a 20 percent evaluation, but no higher, is warranted for the period prior to January 14, 2014.  Likewise, an evaluation in excess of 20 percent for the period from January 14, 2014 is not warranted.  

With respect to the period prior to January 14, 2014, the symptomatology of the Veteran's hepatitis C is more consistent with a finding of daily fatigue, malaise, and anorexia, warranting a 20 percent rating.  However, the Board finds no evidence of hepatomegaly, or incapacitating episodes, which would warrant an increased rating.  Therefore, the Board finds that a 20 percent rating, but no higher, is warranted for this period.

For the period from January 14, 2014, the Board finds that the Veteran is currently properly rated as 20 percent disabled.  Reviewing the relevant evidence of record, VA treatment records from this time show ongoing treatment for hepatitis C.  The January 2014 VA examination showed continuous medication was required for control of hepatitis C.  There was daily fatigue with intermittent malaise, intermittent right upper quadrant pain, and hepatomegaly.  There were no signs or symptoms attributable to cirrhosis of the liver.  There were incapacitating episodes of at least two weeks, but less than 4 weeks, in the past year, in duration.  In order to warrant a 40 percent evaluation, the Veteran would have to be found to have hepatitis C with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40 percent disabling.  The evidence above does not show this criteria has been met, and therefore, the Veteran would be more properly rated as 20 percent disabled, the rating the Veteran is currently in receipt of for this disability.

Thus, the preponderance of the evidence of record indicates that, for the first period of this appeal, the Veteran would warrant an increased evaluation of 20 percent, but that the preponderance of the evidence of record is against any higher evaluation.   In addition, the preponderance of the evidence is against a finding that an increased rating in excess of 20 percent for the period from January 14, 2014 is warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

In reaching the above conclusions, the Board has considered the Veteran's statements as to the nature and severity of his hepatitis C symptomatology.  The opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.115 with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214   (1993); 38 C.F.R. § 3.159(a)(1) and (2).  The Veteran is certainly competent to report the symptoms that he experiences and that a higher disability rating is warranted.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability of his hepatitis C according to the appropriate criteria.  Such competent evidence concerning the nature and extent of the Veteran's service-connected hepatitis C has been provided by VA medical professionals who have examined him during the current appeal.  The medical findings directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be the only competent and probative evidence of record, and thus, are accorded greater weight than the Veteran's subjective complaints of hepatitis C symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In conclusion, the Board finds that a 20 percent rating is appropriate for the entire period on appeal for the Veteran's hepatitis C.  The evidence does not support a finding that there is sequelae, such as cirrhosis or malignancy of the liver warranting an evaluation under a separate diagnostic code.  38 C.F.R. § 4.115, Diagnostic Codes 7354.

IV. Extraschedular

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for his hepatitis C.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected hepatitis C are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hepatitis C with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  These include functional limitation as a result of fatigue, malaise, anorexia, and incapacitating episodes.  Thus, the Veteran's current ratings are adequate. 

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson .

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1)  is not warranted.


ORDER

Entitlement to an initial evaluation of 20 percent, but no higher, for hepatitis C is granted.

Entitlement to an increased evaluation in excess of 20 percent hepatitis C for the period from January 14, 2014 is denied.


REMAND

As to the Veteran's claim of entitlement to service connection for sleep apnea, the Veteran claims this, not only directly related to service, but as secondary to any of his many service connected disabilities, and particularly, his service-connected PTSD, cardiac conditions, and diabetes mellitus.

In the Veteran's representative's informal hearing presentation dated January 2016, the representative indicated that they felt the Veteran's June 2012 VA sleep apnea examination was inadequate, and requested that the Veteran be provided with a new VA examination.  The Veteran's representative cited several medical treatises in support of their opinion.  Reviewing the VA examination from June 2012, it did clearly state that the Veteran's obstructive sleep apnea was not related to service, or secondary to any service connected disability, however, the examiner did not provide any actual basis of that opinion other than "review of medical evidence."  Considering the medical treatise evidence submitted by the Veteran, and considering the inadequacy of the opinion offered in the prior June 2012 examination, the Board agrees that the Veteran should be provided with an additional VA examination which considers all evidence of record, and provides a more detailed opinion regarding the etiology of the Veteran's obstructive apnea.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his sleep apnea.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2.  Return the claims file to an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's sleep apnea.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient. 

The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report. 

Based on a review of the record and an examination if deemed necessary, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sleep apnea is causally or etiologically related to the Veteran's period of active service. 

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sleep apnea was caused by, or is aggravated by any service-connected disability, to include the Veteran's service-connected PTSD, cardiac conditions, and diabetes mellitus. 

If any service-connected disability aggravates (i.e., permanently worsens) Veteran's sleep apnea, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  The examiner should address the medical literature submitted by the Veteran and the Veteran's lay statements.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.  In doing so, the examiner should reconcile any contrary medical evidence of record.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
 4. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


